Citation Nr: 0904368	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-12 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to June 16, 2006, for 
the award of a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from June 1965 to June 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which established a 
permanent and total disability rating for pension purposes 
and effectuated the award as of August 23, 2006.  In January 
2007, the RO determined that its August 2006 rating decision 
was clearly and unmistakably erroneous in assigning August 
23, 2006, as the effective date for the veteran's permanent 
and total disability rating for pension purposes and 
effectuated the award as of June 16, 2006.  


FINDING OF FACT

The veteran's informal claim for a permanent and total 
disability rating for pension purposes was received by the RO 
on June 16, 2006.  


CONCLUSION OF LAW

An effective date prior to June 16, 2006, for the award of a 
permanent and total disability rating for pension purposes 
may not be granted. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim for an earlier 
effective date for the award of a permanent and total 
disability rating for pension purposes, the Board observes 
that the RO issued a VCAA notice to the veteran in August 
2006 which informed him of the evidence generally needed to 
support a claim of entitlement to a permanent and total 
disability rating for pension purposes; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The VCAA notice was issued prior to 
the August 2006 rating decision from which the instant appeal 
arises.  

The Board observes that the Court of Appeals for Veterans 
Claims (Court) has held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Thus, although the 
instant original claim was not for service connection but for 
pension, the Court's reasoning in Dingess appears just as 
applicable.  Because the veteran's claim for pension has 
already been granted and an effective date has been assigned, 
his claim has been proven.  See Dingess, 19 Vet. App. at 490-
91.  Consequently, even if there were any pertinent facts in 
dispute in the instant case, VCAA notice pertaining to the 
evidence necessary to substantiate a claim for an earlier 
effective date for pension benefits would still not be 
required.    

In any event, communications from the veteran show that he 
had actually knowledge of the information necessary to 
establish an earlier effective date.  His argument that he 
had a prior outstanding claim for nonservice-connected 
pension benefits shows that he knew the assignment of an 
effective date is dependent on the date of receipt of a claim 
for such benefits.  Furthermore, he was provided with the 
pertinent law and regulations governing the assignment of 
effective dates in a January 2007.  Thus, the Board concludes 
that the veteran displayed actually knowledge of the 
information necessary to establish an earlier effective date.  
Accordingly, any error in failing to provide a letter 
informing him of the specific evidence required to establish 
an earlier effective date is harmless.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 
2008) (No. 07A588).  


II.  Permanent and Total Disability Rating for Pension 
Purposes

A. Historical Review

On June 16, 2006, the VA received the veteran's informal 
claim for a permanent and total disability rating for pension 
purposes.  In July 2006 and August 2006, the veteran 
submitted Veteran's Applications for Compensation or Pension 
(VA Form 21-526) in which he sought a permanent and total 
disability rating for pension purposes.  In August 2006, the 
RO established a permanent and total disability rating for 
pension purposes and effectuated the award as of August 23, 
2006.  In January 2007, the RO determined that its August 
2006 rating decision was clearly and unmistakably erroneous 
in assigning August 23, 2006, as the effective date for the 
veteran's permanent and total disability rating for pension 
purposes and effectuated the award as of June 16, 2006.  

B. Effective Date

The assignment of effective dates for a permanent and total 
disability rating for pension purposes is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2008).  
The statute provides, in pertinent part, that:

  (a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

The pertinent provisions of 38 C.F.R. § 3.400 (2008) clarify 
that:

  (b)(1)  Disability pension (§ 3.3).  An 
award of disability pension may not be 
effective prior to the date entitlement 
arose.  
  (i)  Claims received prior to October 
1, 1984.  Date of receipt of claim or 
date on which the veteran became 
permanently and totally disabled, if 
claim is filed within one year from such 
date, whichever is to the advantage of 
the veteran.  
  (ii)  Claims received on or after 
October 1, 1984.  (A) Except as provided 
in paragraph (b)(1)(ii)(B) of this 
section, date of receipt of claim.  
  (B)  If, within one year from the date 
on which the veteran became permanently 
and totally disabled, the veteran files a 
claim for a retroactive award and 
establishes that a physical or mental 
disability, which was not the result of 
the veteran's own willful misconduct, was 
so incapacitating that it prevented him 
or her from filing a disability pension 
claim for at least the first 30 days 
immediately following the date on which 
the veteran became permanently and 
totally disabled, the disability pension 
award may be effective from the date of 
receipt of claim or the date on which the 
veteran became permanently and totally 
disabled, whichever is to the advantage 
of the veteran.  While rating board 
judgment must be applied to the facts and 
circumstances of each case, extensive 
hospitalization will generally qualify as 
sufficiently incapacitating to have 
prevented the filing of a claim.  For the 
purposes of this subparagraph, the 
presumptive provisions of § 3.342(a) do 
not apply.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).  

In his September 2006 notice of disagreement, the veteran 
advanced that he had filed a claim for a permanent and total 
disability rating for pension purposes "in Feb '06 which 
should have taken precedent, but apparently, it was thrown 
out."  

In his March 2007 Appeal to the Board (VA Form 9), the 
veteran conveyed that: 

I saw [M. G.] Homeless Coordinator for VA 
in February 2006 along with [R. R.] VA 
Field Service Rep at Homeless Shelter in 
Tulsa.  [M. G.] got me enrolled in VA 
health care and [R. R.] filed for a 
nonservice pension.  In March of 2006, I 
found out that the original claim was 
lost, so [J. C.] of OKVA filed a 21-527 
for me again, we kept waiting for VA to 
write me back.  I was still in the 
homeless shelter.  Finally in June 2006, 
[J. C.] checked on my case and found out 
that a 21-527 in March had been lost, 
that is when he filed an informal claim.  
But we had filed at least two before 
June.  I called the 1-800 number in April 
or May of '06 at the VARO and was told 
the VA was working on it.  Then the VA 
loses it again.  Not my fault, VA should 
pay NSC pension back to Feb. '06.  

In an April 2008 written statement, the accredited 
representative advanced that the veteran's permanent and 
total disability rating for pension purposes should be 
effectuated as of February 2006.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  In 
June 2006, the veteran submitted an informal claim for a 
permanent and total disability rating for pension purposes.  
The informal claim was received by the RO on June 16, 2006.  
While the veteran asserts that he filed claims for a 
permanent and total disability rating for pension purposes in 
February 2006 and March 2006, there is no earlier 
communication from the veteran of record which may be 
reasonable construed as a request for a permanent and total 
disability rating for pension purposes or VA pension benefits 
in general.  In July and August 2006, the veteran submitted 
executed Veteran's Applications for Compensation or Pension 
(VA Form 21-526) seeking a permanent and total disability 
rating for pension purposes.  The veteran does not advance 
that a physical or mental disability was so incapacitating 
that it prevented him from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which he became permanently and totally disabled.  
Instead, he alleges that he filed multiple claims which were 
subsequently lost.  

Given these facts, the Board concludes that the appropriate 
effective date for the award of the veteran's permanent and 
total disability rating for pension purposes is June 16, 
2006, the date of the RO's receipt of the veteran's informal 
claim.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An effective date prior to June 16, 2006, for the award of a 
permanent and total disability rating for pension purposes is 
denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


